Order, in so far as appealed from, surcharging the receiver in the sum of $1,821.65, modified by reducing the amount of the surcharge to seventeen dollars, and as so modified unanimously affirmed, without costs to either party. In our opinion the evidence shows that all of the items of disbursements were actually made, were necessary, and, with the exception of the plumber’s bill of thirty-five dollars, are reasonable in amount. The surcharge of seventeen dollars represents the difference between *985this thirty-five dollar item, credited in the receiver’s account, and the reasonable value of the work, which is fixed at eighteen dollars. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.